The plaintiff in error, intervenor in the trial court, urges that, by reason of the adoption of the new constitution, four questions are presented by the record: 1. LaFayette School District has ceased to exist and, as a consequence thereof, cannot deliver its schoolhouse bonds. 2. This being true, Walker County Board of Education should not be allowed to deliver said schoolhouse bonds. 3. If the school-house bonds cannot be issued, then the tax levy made by the Commissioner of Roads and Revenues of Walker County to service said bond issue is illegal and void. 4. If the bond issue should be approved by the court, the tax levy to service said bonds should be restricted to the LaFayette School District and should not be made on a county-wide basis. On the intervention, the court held that the LaFayette School District had not ceased to exist, and could deliver the bonds, that the *Page 338 
bonds were properly issued, and that the tax levy made by the Commissioner of Roads and Revenues of Walker County on the property in the LaFayette School District was properly made.  Held: That this case is controlled by the ruling in  Wheeler v. Board of Trustees of Fargo Consolidated School District, ante, 323.
Judgment affirmed. All the Justicesconcur.
                      No. 15353. FEBRUARY 20, 1946.